Name: Commission Regulation (EEC) No 2897/81 of 7 October 1981 rectifying Commission Regulation (EEC) No 2797/81 on the supply of common wheat flour to UNRWA as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 t No L 286/24 8 . 10 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2897/81 of 7 October 1981 rectifying Commission Regulation (EEC) No 2797/81 on the supply of common wheat flour to UNRWA as food aid HAS ADOPTED THIS REGULATION : Article 1 Articles 2 and 3 of Regulation (EEC) No 2797/81 shall read as follows : 'Article 2 For the purposes of comparing tenders, without prejudice to the provisions of Article 8 ( 1 ) of Regu ­ lation (EEC) No 1974/80, each tender shall be corrected by the accession compensatory amount, if any, applicable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which, pursuant to the second subpara ­ graph of Article 4 (3) of the said Regulation, state Greece by the accession compensatory amount. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 2797/81 of 28 September 1981 (6) opened a tendering proce ­ dure for the supply of common wheat flour to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) as food aid ; whereas an error was made in the wording of that Regulation and should be corrected, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.' Article 2 This Regulation shall enter into force on 8 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 October 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198, 20 . 7. 1981 , p . 2. (}) OJ No L 281 , 1 . 11 . 1975, p . 89. (4 ) OI No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (&lt;&gt;) OJ No L 275, 29 . 9 . 1981 , p . 21 .